Deen, Presiding Judge.
Appellee filed a dispossessory warrant on August 31, 1984, alleging appellant was in arrears in his rent. A writ of possession was granted on September 25, 1984, ordering appellant to vacate the premises and awarding appellee $750 as accrued rent. Franklin appeals, but the appeal (#69821) was dismissed on December 13, 1984, for failure to file an enumeration of errors and brief. On December 10, 1984, the trial court granted appellee’s motion to require appellant to pay rent into the registry of the court pending the appeal. Franklin attempts to appeal from that order and appellee has filed a motion to dismiss due to mootness. Held:
OCGA § 5-6-48 (b) (3) provides that an appeal may be dismissed where questions presented have become moot. See Hubert v. State, 244 Ga. 374 (260 SE2d 83) (1979); Strickland v. Adams, 231 Ga. 729 (204 SE2d 294) (1974).
In the instant case, the dismissal of Franklin’s appeal from the grant of the writ of possession rendered the order requiring tender of rent into the registry of the court pending the appeal moot, and ap-pellee was entitled to enforce his judgment immediately.
We therefore grant appellee’s motion and dismiss the appeal.

Appeal dismissed.


Pope and Beasley, JJ., concur.